DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 15, line 12 – “ski” needs to be changed to “sky”.
Page 19, line 26 – “ski” needs to be changed to “sky”.  
Appropriate correction is required.

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:
Regarding claim 2, line 4 – “ski” needs to be changed to “sky”.
Regarding claim 5, line 6 – “ski” needs to be changed to “sky”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite the mere provision of Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”)  Further, the steps of calculating, changing, performing, and determining (i.e. claims 1 and 10-11) represents computational steps which merely directed to the mathematical manipulation of data by a general purpose computer (i.e. a processor as claimed) and do not result in an improvement in the functioning of the computer or to another technology.  Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939) (“[A] scientific truth, or the mathematical expression of it, is not patentable invention[.]”).  In addition, depending claims 2-9 also represent processes that can be performed by a human or with paper and pencil (i.e. setting categories, thresholds) and computational steps which merely directed to the mathematical manipulation of data (i.e. determining/calculating an error index value, condition changing).
This judicial exception is not integrated into a practical application because the “structure” of a receivers and/or transmitter does not qualify as “significantly more” when recited in the claim.  The receiver and/or transmitter, which are merely the elements in which the method is operated and specified in a very general manner and thus are not “significantly more.”  Thus, generating, transmitting, and receiving a signal(s) act only for data gathering and do not add a meaningful limitation to the method as they are insignificant extra­solution activity which simply provide what all transmitter(s) and receiver(s) provide.  EON Corp. IP Holdings LLC v. AT&T Mobility LLC (Fed Cir, 2014-1392, 5/6/2015).  Therefore, the disclosure of a general purpose computer or a processor as corresponding structure for a software function does nothing to limit the scope of the claim in order to make it an improvement to the computer itself; and thus, are not “significantly more”.  Nothing in the claim shows that the abstract idea is implemented beyond the computer functions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Allowable Subject Matter
Claims 1-11 are allowed over the prior art.  However, 35 USC 101 rejection must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 7,884,759 discloses a positioning method, a storage medium, a positioning device, and an electronic instrument.  A reception environment is determined to be a multipath environment when the difference (positioning altitude difference) between the maximum value (maximum altitude) and the minimum value (minimum altitude) of the altitudes of candidate present positions P of respective satellite sets exceeds a given threshold value (e.g., 200 m), and is determined to be an open-sky environment when the positioning altitude difference is equal to or less than the given threshold value.  When the reception environment is the open-sky environment, an evaluation point E of each satellite set is calculated using a known evaluation method based on the number of satellites, a PDOP value, and the like.  When the reception environment is the multipath environment, the evaluation point E of each satellite set is calculated in the same manner as in the open-sky environment, and a change amount ΔE corresponding to the difference (altitude difference) between the altitude corresponding to the 
US 7,924,219 discloses s positioning method includes: determining a receiving environment of a satellite signal from a positioning satellite; predicting a state vector including a position of a positioning device and a velocity of the positioning device based on the satellite signal; predicting a first distance-equivalent value indicating a distance between the positioning satellite and the positioning device; measuring a second distance-equivalent value indicating a distance between the positioning satellite and the positioning device; calculating an observed value indicating a difference between the first distance-equivalent value and the second distance-equivalent value; setting a first measurement error for the positioning satellite based on a signal strength of the satellite signal; setting a suitability condition of the observed value based on the receiving environment; setting a second measurement error larger than the first measurement error when the observed value is not suitable by the suitability condition; and correcting the state vector using the observed value and the second measurement error.
US 8,068,055 discloses a positioning device receiving a satellite signal from a satellite positioning system (SPS) satellite and locates a present position, the positioning device including an azimuth calculation section which calculates an azimuth of the SPS satellite corresponding to the received satellite signal, and a reception environment determination section which determines a reception environment including a multipath environment based on the azimuths of the SPS satellites calculated by the azimuth calculation section.
US 8,154,447 discloses a position calculating method includes: determining a positioning satellite used for position calculation on the basis of at least reliability of satellite orbits in a prediction target period corresponding to a position calculation point, the reliability of satellite 
US 8,670,927 discloses a positioning method in a positioning device includes: measuring a current position by receiving positioning signals transmitted from a plurality of positioning satellites and performing first positioning processing using a least square method; determining whether or not a result of the first positioning processing satisfies a positioning change condition set beforehand as a condition for change of positioning processing; and measuring the current position by receiving the positioning signals transmitted from the plurality of positioning satellites and performing second positioning processing using a Kalman filter after stopping the first positioning processing when it is determined that the result of the first positioning processing satisfies the positioning change condition.
US 2018/0252818 a positioning satellite selection device that obtains a selection combination of positioning satellites used for positioning of a positioning target, and includes: a positioning data acquisition unit that acquires positioning data or navigation information, a range observation value, and an error correction value of this range observation value of a positioning satellite; a satellite position calculator that calculates a satellite position of the positioning satellite from the navigation information; a quality evaluation unit that evaluates quality of the positioning data; a shortest time designation unit that sets a shortest selection time during which the positioning satellite is selected to a larger value as poorer the quality; a plan creator that obtains the selection combination by selecting a positioning satellite conditioned on selecting for 
US 2020/0124739 discloses a positioning device receives positioning signals from multiple positioning satellites respectively provided by multiple positioning systems, selects one or more use systems to be used in a positioning calculation processing among the multiple positioning systems based on a determination of whether a surrounding environment is an environment in which a multipath is likely to occur, and performs the positioning calculation processing by using the positioning signals from the positioning satellites provided by the positioning systems selected as the use systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646